DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nesta et al., (US 2020/0184985 A1).
As per claims 1 and 10, Nesta et al., teach an apparatus/method comprising: an integrated voice trigger module including: a speech enhancement module(0036), and a keyword model that is configured for detecting a keyword, wherein the integrated voice trigger module is configured to train the keyword model using enhanced training data during a training stage, the enhanced training data comprising training data after it has been processed by the speech enhancement module (0047 – 0049), and wherein the integrated voice trigger module is further configured to use the keyword model for detecting the keyword using enhanced runtime speech during a runtime stage, the enhanced runtime speech comprising runtime speech after it has been processed by the speech enhancement module (0047-0049). 
As per claims 2 and 11, Nesta et al., teach the apparatus/method of claims 1 and 10, wherein the speech enhancement module comprises a noise suppressor (0015, 0022, 0038). 
As per claims 3 and 12, Nesta et al., teach the apparatus/method of claims 2 and 11,
wherein the training data includes clean speech mixed with noise (0015, 0022, 0038). 
As per claims 4 and 13, Nesta et al., teach the apparatus/method of claims 1 and 10, wherein the speech enhancement module comprises a beam-former (0006, 0020). 
As per claims 5 and 14, Nesta et al., teach the apparatus/method of claims 4 and 13, wherein the training data includes multi-channel speech data (0014 – 0015, 0020).
As per claims 6 and 15, Nesta et al., teach the apparatus/method of claims 1 and 10, wherein the speech enhancement module comprises an acoustic echo canceler or suppressor (0036).
As per claims 7 and 16, Nesta et al., teach the apparatus/method of claims 6 and 15,  wherein the training data includes clean speech mixed with echo (0037, 0038). 
As per claims 8 and 17, Nesta et al., teach the apparatus/method of claims 1 and 10, wherein the integrated voice trigger module further includes a feature extraction block, and wherein the feature extraction block is configured to extract a set of features from the enhanced training data that is provided to a model training block during the training stage, and wherein the feature extraction block is configured to extract the set of features from the enhanced runtime data that is provided to the keyword model during the runtime stage (0047 – 0049). 
As per claims 9 and 18, Nesta et al., teach the apparatus/method of claims 8 and 17, wherein the integrated voice trigger module further includes a label extraction block, and wherein the label extraction block is configured to extract labels from the training data, and wherein the labels are provided to the model training block along with the extracted set of features during the training stage (0021, 0026).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Smith et al., (US 11208962 B2) teach a device, such as Network Microphone Device or a playback device, detecting an event associated with the device or a system comprising the device. In response, an input detection window is opened for a given time period. During the given time period the device is arranged to receive an input sound data stream representing sound detected by a microphone. The input sound data stream is analyzed for a plurality of keywords and/or a wake-word for a Voice Assistant Service (VAS) and, based on the analysis, it is determined that the input sound data stream includes voice input data comprising a keyword or a wake-word for a VAS. In response, the device takes appropriate action such as causing the media playback system to perform a command corresponding to the keyword or sending at least part of the input sound data stream to the VAS.
Fainberg et al., (US 11100923 B2) teach systems and methods for media playback via a media playback system include capturing sound data via a network microphone device and identifying a candidate wake word in the sound data. Based on identification of the candidate wake word in the sound data, the system selects a first wake-word engine from a plurality of wake-word engines. Via the first wake-word engine, the system analyzes the sound data to detect a confirmed wake word, and, in response to detecting the confirmed wake word, transmits a voice utterance of the sound data to one or more remote computing devices associated with a voice assistant service.
Soto (US 10602268 B1) teaches Systems and methods for optimizing network microphone devices using noise classification are disclosed herein. In one example, individual microphones of a network microphone device (NMD) detect sound. The sound data is analyzed to detect a trigger event such as a wake word. Metadata associated with the sound data is captured in a lookback buffer of the NMD. After detecting the trigger event, the metadata is analyzed to classify noise in the sound data. Based on the classified noise, at least one performance parameter of the NMD is modified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658